                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                            PLAINTIFF


v.                                 Case No. 4:19-cr-40004


JUAN PABLO GARCIA-ANZURES                                                         DEFENDANT

                                           ORDER

       Before the Court is the Government’s Motion to Dismiss. ECF No. 42. In the instant

motion, the Government moves the Court to dismiss the Indictment without prejudice. Defendant

has responded and states that he does not oppose the motion. ECF No. 43. Upon consideration, the

Court finds that the instant motion should be and hereby is GRANTED. Accordingly, this matter

is DISMISSED WITHOUT PREHUDICE.

       IT IS SO ORDERED, this 7th day of May, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
